



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Baumruk, 2016 ONCA 800

DATE: 20161027

DOCKET: C59961

Laskin, Sharpe and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cathy Lyn Baumruk

Appellant

Margaret Osadet, for the appellant

Peter Scrutton, for the respondent

Heard: October 26, 2016

On appeal from the conviction entered on June 25, 2014
    and the sentence imposed on August 7, 2014 by Justice Jon-Jo Douglas of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has filed a notice of abandonment of her conviction appeal.
    The conviction appeal will therefore be dismissed as abandoned.

[2]

The appellant appeals her sentence. Her sole submission is that the trial
    judge erred in fixing the amount of the fine. She contends that the amount
    ordered by the trial judge was inflated. We do not accept the appellants
    submission. The amount of the fine is supported by the expert evidence of Ms. Chevalier,
    who thoroughly examined the companys banking records. Moreover the amount of
    the fine is consistent with the appellants own admission that she stole the
    money and any repayments were by credit card. Her credit card statements do not
    support her position.

[3]

Leave to appeal sentence is granted but the sentence appeal is
    dismissed.


